  Case 19-33725             Doc 30         Filed 02/03/20 Entered 02/03/20 12:08:39                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



RE: CHARIS D TRIPPLET                                           ) Case No. 19 B 33725
                                                                )
                                                   Debtor       )Chapter 13
                                                                )
                                                                ) Judge: JACK B SCHMETTERER


                                                      NOTICE OF MOTION

   CHARIS D TRIPPLET                                                         CUTLER & ASSOC
                                                                             via Clerk's ECF noticing procedures
   9237 S THROOP
   CHICAGO, IL 60620


   Please take notice that on March 04, 2020 at 11:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on February
   03, 2020.

                                                                                      /s/ Tom Vaughn

                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On November 27, 2019 the debtor filed a petition under Chapter 13 of Title 11 U.S.C.

   2. Pursuant to 11 U.S.C. § 1326 (a), "Unless the court orders otherwise, the debtor shall commence
      making payments not later than 30 days after the date of filing of the plan or the order for relief,
      whichever is earlier..."

   3. That the debtor has failed to make timely payments to the Chapter 13 Trustee.

   Monthly payment           2,500.00       Arrears      $5,000.00               Last date paid     -




   WHEREFORE, the Trustee prays that this case be dismissed pursuant to § 1307 (c) (4) for failure by the
   debtor to commence making timely payments pursuant to § 1326 (a) (1).




   TOM VAUGHN                                                                         Respectfully submitted,
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850                                                    /s/ Tom Vaughn
   Chicago, IL 60603
   (312) 294-5900
